Citation Nr: 1441476	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-00 933
.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a rash on torso, claimed as gulf war illness.

3.  Entitlement to service connection for unspecific joint pain, claimed as gulf war illness.

4.  Entitlement to service connection for a right knee disability to include as secondary to bilateral shin splints and a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992 including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.

The issue of service connection for a right knee disability to include as secondary to bilateral shin splints and a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's tinnitus was not present in service or until many years thereafter and is not etiologically related to service or to any in-service acoustic trauma.

2.  The Veteran's current skin conditions were not present in service or until many years thereafter and are not etiologically related to service.

3.  At the Veteran's August 2013 travel Board hearing, she requested that her claim for service connection for unspecific joint pain be withdrawn. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a torso rash, claimed as gulf war illness, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).

3.  The criteria for withdrawal from appeal of the issue of service connection for unspecific joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  A second letter in June 2010 apprised the Veteran of the elements necessary for service connection on a secondary basis.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in February 2010, March 2011 and April 2013 which involved review of the Veteran's claims file, in-person interviews, physical and audiological assessments, and opinions concerning the Veteran's conditions.  The Board finds this to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Additionally the VLJ attempted to clarify the timeline and symptomatology of the Veteran's claimed conditions.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Because the Veteran served in the Southwest Asia theater of operations, service connection may also be established for a qualifying chronic disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness if the disability manifests either during active military service or to a degree of 10 percent or more following service and cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


1.  Tinnitus

The Veteran asserts that during service she was in proximity to a SCUD missile impact, which did not explode, and the launch of three patriot missiles.  The Veteran maintains that she suffered acoustic trauma that has led to her experiencing bilateral tinnitus ever since, which keeps her awake at night.

The Veteran's STRs are negative for any reports of tinnitus and no ear related problems were identified by the Veteran at her separation examination.  

The first reference to tinnitus in the Veteran's file occurs in November 1999, when the Veteran reported some tinnitus in her left ear and was diagnosed with viral pharyngitis. 

In October 2007 the Veteran denied having any hearing loss or tinnitus.  However later in the month she complained of experiencing tinnitus in her right ear.  The symptoms appear to have resolved after the physician removed a piece of blue felt from her right ear. 

At her February 2010 VA audio examination the Veteran reported having a constant bilateral tinnitus described as a high pitched "eeeeee" sound since her deployment to Saudi Arabia.  She reported noise exposure both during and following service.  Her word recognition scores were excellent and she was shown to have normal hearing bilaterally.  The examiner opined that the Veteran's hearing frequency was normal all the way through 8000hz bilaterally and that it was therefore less likely than not that her tinnitus was related to service. 

The Veteran is competent to report her bilateral tinnitus.  See Layno v. Brown, supra.  However, the Veteran's description of her tinnitus symptomatology has been inconsistent.  She did not report any tinnitus symptoms during service.  While she has testified at her Board hearing that she experienced constant bilateral ringing since service, she did not report any symptoms until 1999 when she reported some tinnitus in her left ear.  In 2007 she reported tinnitus only in her right ear.  During the interim and on other occasions she has denied having any tinnitus or ear related problems at all.  Her 2010 VA audio examination shows excellent hearing and speech recognition and the examiner opined that the Veteran's tinnitus is not likely related to service.

The Veteran has argued that the February 2010 opinion is inadequate as the examination was not in compliance with 38 C.F.R. §§ 3.385 and 4.85 as it referenced hearing levels at the 8000hz range.  However, these sections relate to the evaluation of hearing loss and not tinnitus, which is diagnosed and rated separately.  Nothing in the Code of Federal Regulations prohibits an examiner from utilizing an 8000hz hearing test to assess the etiology of tinnitus and there has been no medical evidence proffered that the examiner's opinion was deficient.

The Board finds no documentation of tinnitus during service or for many years thereafter and the Veteran's characterization of her tinnitus as chronic and bilateral has been inconsistent.  As the only medical opinion of record weighs against the Veteran's claim, the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Rash on Torso

The Veteran reports that she experienced a rash on her torso during service on two occasions.  She states that she received cortisone and that the rashes cleared up, but that they have recurred ever since.

STRs from November 1989, prior to the Veteran's deployment to Saudi Arabia, show complaints of a rash on the Veteran's legs, stomach and arms. In her separation examination she denied any skin disease.

In December 2009 the Veteran complained of a chronic skin rash in the truncal area that has persisted on at least an annual basis since Desert Storm.  VA treatment providers diagnosed a chronic skin rash.

In February 2010 the Veteran underwent a VA examination for her intermittent rash.  She reported the condition was worse during the summer.  The examiner found no rash at that time and offered no diagnosis.

In July 2010 the Veteran was diagnosed with dermatitis of the intertigo, likely eczematous dermatitis.  The treatment provider noted that the condition was not responsive to hydrocortisone and prescribed a protopic ointment.

In September 2010 the Veteran was assessed with consistent intertriginous dermatitis which was improving with the prescribed protopic.  There also appeared to be a possible overlap of tinea corporis or a separate tinea lesion.

A second VA examination was conducted in March 2011 to address whether the newly diagnosed condition was related to service.  However, the examiner noted that while the Veteran had been previously diagnosed with intertriginous dermatitis with overlapping tinea corporis, the use of Ketoconazole cream and other treating agents had totally relieved the rash, such that there was no current condition to examine. 

In May 2013 a VA physician opined after reviewing the Veteran's file that the current diagnosis of intertrigo with overlapping tinea is less likely than not the same rash the Veteran was treated for during military service.  The examiner explained that the Veteran was noted to have had a viral exanthum over her legs, arms and stomach during service, which is not the pattern of intertrigo, which is a rash involving body folds and adjacent areas of the skin. 

While the Veteran did not appear to have a current skin rash as of her last VA examination, she has been previously diagnosed with 2 overlapping skin conditions, which renders inapplicable the provisions of 38 C.F.R. § 3.317 governing undiagnosed illnesses.  Further, nothing in the record suggests these to be a medically unexplained chronic multisymptom illness as contemplated by 38 C.F.R. § 3.317.  

The Veteran has testified that she was informed by a previous examiner that the tinea component of her rash was a type of fungal infection that was associated with being located in Southwest Asia.  The Veteran has also argued that tinea was not addressed by the 2013 VA medical opinion.  However, the 2013 VA examiner stated that the current diagnosis, which includes tinea corporis, was not related to the viral exanthum over her legs, arms and stomach during service.  Furthermore, there is no diagnosis of tinea corporis during service and no indication in the record that the condition would be more likely to have been acquired in Southwest Asia than anywhere else.  Finally, as the rash diagnosed during service predates the Veteran's deployment to Saudi Arabia, the contention does little to support the Veteran's claim.  

The Board finds the May 2013 VA examiner's opinion to be the most probative evidence concerning a link between the Veteran's rash during service and her currently diagnosed skin conditions.  As the opinion denied a nexus between the two and was supported by a clear rationale, the preponderance of the evidence is against a finding that the Veteran's current skin condition is related to service.  Accordingly, service connection is denied.  


3.  Unspecified Joint Pain

An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  At the Veteran's August 2013 travel Board hearing she requested that her claim for service connection for unspecific joint pain be withdrawn.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

The Veteran's claim for service connection for tinnitus is denied.

The Veteran's claim for service connection for a rash on torso, claimed as gulf war illness, is denied

The Veteran's claim for service connection for unspecific joint pain is dismissed.


REMAND

The Veteran has claimed that she injured her right knee during service and that the condition has been aggravated by her service-connected bilateral shin splints and left knee disability.  At the Veteran's November 2012 VA knee examination, the examiner opined that while there are some right knee symptoms, there is no objective clinical evidence of any diagnosable disease or pathology.  The examination report also noted however, the presence of mild degenerative changes of the right knee as revealed by November 2012 and February 2010 x-rays.  As this suggests the presence of arthritis, the issue must be remanded for an addendum opinion to resolve this discrepancy.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the November 2012 VA examiner.  After a full review of the claims file the examiner is requested to provide a specific opinion as to: 

a.) Whether the Veteran's suffers from a current right knee disability, to include any form of arthritis, and if so:

i. whether it is at least as likely as not that the Veteran's current right knee disability is related to or had its onset during service; 

ii. whether it is at least as likely as not that the Veteran's current right knee disability was caused by her left knee disability and/or bilateral shin splints; and

iii. whether it is at least as likely as not that the Veteran's current right knee disability has been aggravated by her left knee disability and/or bilateral shin splints.

b.) If the examiner finds that there is no current right knee disability, she should address the 2012 and 2010 x-rays and the diagnostic impressions of mild degenerative changes of the right knee.

The examiner should provide an explanation for all elements of her opinion.  If any requested opinion cannot be provided without resort to speculation, the basis for that conclusion should be explained, (including noting if additional information would permit a non-speculative opinion, [which facts should be identified] or if it is the limits of medical knowledge which prevent a non-speculative opinion.)
  
If it is necessary to examine the Veteran in order to provide the requested opinions, that should be arranged.

2.  Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


